In re Taylor, Robert E.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. E, Nos. 01-6200, 02-1275; to the Court of Appeal, Fifth Circuit, No. 02-K-388.
Writ Granted.
The trial court failed to conduct a contradictory hearing prior to the entry of its order remanding defendant to the Jefferson Parish Prison pursuant to the provL sions of La.C.Cr.P. art. 330. Accordingly, the trial court’s order that defendant be held without bond is hereby reversed, and this matter is remanded to the district court with instructions for the court to conduct a contradictory hearing on whether defendant should be denied bond pursuant to the provisions of La.C.Cr.P. arts. 330 and 330.1. The contradictory hearing shall take place as expeditiously as possible, but no later than five days from the date of this order. Defendant shall remain in custody pending resolution of the contradictory hearing and a ruling thereon.